DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 04/13/2021.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the pending application.

Response to Arguments
Applicant’s arguments, see page 4 of Applicant’s Remarks, filed 04/13/21, with respect to the 35 USC 103 rejection of claims 1, 2 and 4-6 have been fully considered and are persuasive.  The 35 USC 103 rejection of these claims has been withdrawn since amendments overcome the previous prior art of record.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1, 2 and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claims 1, 7 and 8, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept acquiring color control metadata from a plurality of color control metadata, the metadata specific to a display device which is externally connected and physically separate to an image processing apparatus, converting by the image processing apparatus an image from an SDR image to an HDR image and outputting the corrected image data to the display device.
In reference to claims 2 and 4-6, these claims depend upon allowable claim 1 and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oh (U.S. Patent 10,679,585)
Oh discloses an apparatus for outputting a content to a display using metadata associated with input content for a conversion of the content.
Aiba et al. (U.S. Patent 9,501,855)
Aiba et al. discloses a dynamic range converter that converts SDR to HDR graphics image data based upon metadata.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.



/Antonio A Caschera/
Primary Examiner, Art Unit 2612
4/20/21